Not For Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 05-9008

                     IN RE:      PATRICIA BUSHAY,

                               Debtor,
                        _____________________

                           PATRICIA BUSHAY,

                        Plaintiff, Appellant,

                                     v.

                           MARIE MCDONNELL,

                        Defendant, Appellee.


          ON APPEAL FROM THE UNITED STATES BANKRUPTCY
              APPELLATE PANEL FOR THE FIRST CIRCUIT


                                  Before

                      Torruella, Circuit Judge,
                   Stahl, Senior Circuit Judge,
                     and Lipez, Circuit Judge.



     David G. Baker and Peter C. Lacy on brief for appellant.
     Marie McDonnell on brief pro se.



                              July 5, 2006
          Per Curiam.    In this appeal from a final decision of the

Bankruptcy Appellate Panel ("BAP"), appellant Patricia Bushay, a

Chapter 13 debtor, seeks further review of the bankruptcy court's

dismissal of her adversary complaint for failure to comply with a

discovery order. We review the bankruptcy court's ruling for abuse

of discretion.   See Bachier-Ortiz v. Colon-Mendoza, 331 F.3d 193,

194 (1st Cir. 2003).    Essentially for the reasons stated by the BAP

in its thorough decision, see In re Bushay, 327 B.R. 695 (1st Cir.

B.A.P. 2005), we affirm.      We add only that appellant's lack of

notice argument is based on an unreasonably narrow reading of the

order to show cause, and her contention that she lacked notice that

the   court   would    consider   her   well-documented   history   of

noncompliance with discovery obligations over the course of the

proceedings in addition to her noncompliance with the specific

discovery order is belied by the transcript of the proceedings that

preceded the show cause order.

          To the extent appellant challenges the bankruptcy court's

revision of the procedural basis for denying appellee's motion for

summary judgment following its initial dismissal of the complaint,

we see no error nor discernable harm to appellant.

          Affirmed.     See 1st Cir. Loc. R. 27(c).




                                  -2-